Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (this “Agreement”) is by and between
Crestwood Operations LLC (the “Company”) and William C. Gautreaux (“Employee”).
Employee and the Company may sometimes be referenced herein individually as
“Party” or collectively as the “Parties.”


1.Termination of Employment. Pursuant to Sections 3.1(b)(i) and 3.3(a)(ii) of
the Employment Agreement, by and between Employee and the Company, dated January
21, 2014, as amended by that certain First Amendment to the Employment
Agreement, by and between Employee and the Company, dated May 27, 2015
(collectively, the “Employment Agreement”), the Company hereby provides Employee
notice that the Employment Agreement and Employee’s employment thereunder shall
terminate effective June 30, 2017 (the “Separation Date”). Employee acknowledges
and agrees that, other than for salary payable through the Separation Date and
as otherwise set forth herein, Employee is not entitled to any additional
compensation, payments, salary, wages, benefits, or other remuneration from the
Company under the Employment Agreement or otherwise.


2.Cessation of Benefits. Employee’s eligibility to participate in any of the
Company’s benefits and plans shall cease effective the Separation Date. To the
extent that Employee participated in the Company’s group medical and dental
plans, Employee may be eligible for continuation of medical and dental coverage
as provided for in the Consolidated Omnibus Budget Reconciliation Act of 1985.
Employee understands that continued health insurance coverage requires
Employee’s timely and proper completion of the COBRA enrollment form received
from the administrative services provider.


3.Equity Interests. During Employee’s employment with the Company, Employee
received certain awards of restricted and performance units, which are each
governed by the terms and conditions of the applicable award agreements and plan
documents (collectively, the “Award Agreements”). The restricted and performance
units were granted from the Crestwood Equity Partners LP Long Term Incentive
Plan and the Crestwood Midstream Partners LP Long Term Incentive Plan. Employee
acknowledges and agrees that he is not entitled to any further equity awards
pursuant to Section 2.2 of the Employment Agreement or otherwise. As a result of
the termination of Employee’s employment with the Company, any units granted
pursuant to the Award Agreements that have not yet vested shall fully vest as of
the Separation Date, as the Company is terminating Employee’s employment without
Cause (as defined in each of the Award Agreements).


4.Severance Payment. Pursuant to Section 3.3(b)(i) of the Employment Agreement,
and in exchange for Employee’s promises set forth in this Agreement, the Company
shall pay Employee a severance payment in the amount of One Million, Seven
Hundred and Forty One Thousand Eight Hundred and Twenty Six Dollars and No Cents
($1,741,826.00), less applicable taxes and withholdings (the “Severance
Payment”), which represents two times the sum of Employee’s Base Salary and the
average of the annual Bonus paid to Employee for the prior 2-year period. The
Severance Payment shall be payable in equal installments in accordance with the
Company’s normal payroll procedures during the eighteen (18) month period
following the




--------------------------------------------------------------------------------




Separation Date; provided however, that the Company’s obligation to make the
Severance Payment shall be expressly conditioned upon (a) Employee’s timely
execution and non-revocation of this Agreement; (b) Employee’s compliance with
his continuing obligations set forth in Section 4 of the Employment Agreement
(including all sub-parts thereto), which by their terms survive termination of
the Employment Agreement. Payment of the first and any subsequent installments
of the Severance Payment shall be delayed until such time that Employee has
executed this Agreement and delivered it to the Company and the revocation
period set forth in Section 8(h) has expired without revocation by Employee.
Employee acknowledges and agrees that the Severance Payment provided for in this
Section 4 fully satisfies any and all monetary severance obligations of the
Company pursuant to Section 3.3(b)(i) of the Employment Agreement and supersedes
and replaces any severance benefits that may be otherwise payable under the
Inergy Severance Plan, if any.


5.COBRA Continuation Benefit. Pursuant to Section 3.3(b)(i) of the Employment
Agreement, during the period that Employee is entitled to receive Severance
Payment installments hereunder, the Company shall pay on Employee’s behalf, or
reimburse Employee for, a portion of Employee’s COBRA continuation premiums
equal to the employer portion of the premiums paid by the Company on behalf of
an active employee (the “COBRA Benefit”); provided, however, that the Company’s
obligation to provide the COBRA Benefit shall be expressly conditioned upon (a)
Employee’s timely execution and non-revocation of this Agreement; (b) Employee’s
timely and proper completion of the COBRA enrollment form received from the
administrative services provider; (c) Employee’s timely payment of the remaining
premium amounts owed by Employee for such continuation coverage; and
(d) Employee’s compliance with his continuing obligations set forth in Section 4
of the Employment Agreement (including all sub-parts thereto), which by their
terms survive termination of the Employment Agreement. The foregoing
notwithstanding, the Company’s obligation to provide the COBRA Benefit shall
cease on the first day of the month after Employee obtains reasonably comparable
health care coverage from a subsequent employer or other source, regardless of
whether Employee remains entitled to receive Severance Payment installments.


6.Severance Waiver Notice. In the event Employee delivers a Severance Waiver
Notice as defined in and pursuant to Section 4.1 of the Employment Agreement,
Employee shall no longer be bound by the non-competition obligation set forth in
Section 4.1 of the Employment Agreement, but shall continue to be bound by all
other obligations set forth in Section 4 of the Employment Agreement, including
Employee’s obligations regarding non-solicitation and non-disclosure of
confidential information. The Company shall be immediately released from the
obligation to pay any further installments of the Severance Payment and COBRA
Benefit upon Employee’s delivery of a Severance Waiver Notice. Pursuant to
Section 3.9 of the Employment Agreement, which shall remain in full force and
effect, Employee acknowledges that in the event Employee breaches the
non-competition obligation set forth in Section 4.1 of the Employment Agreement
prior to delivery of a Severance Waiver Notice, or otherwise breaches any of the
other obligations set forth in Section 4, Employee shall fully, completely and
permanently forfeit any and all rights to the Severance Payment and COBRA
Benefit.






--------------------------------------------------------------------------------




7.Employee Release. In exchange for the Severance Payment and COBRA Benefit, as
well as the other promises set forth in this Agreement, Employee voluntarily and
knowingly waives, releases, and discharges the Company, its direct and indirect
parent companies, predecessor, successor, subsidiary, and affiliate companies,
and all of their respective employees, officers, directors, owners, members,
shareholders, principals, attorneys, insurers, benefit plans, plan fiduciaries,
representatives, agents and assigns (collectively, the “Released Parties”) from
all claims, liabilities, demands, damages, obligations, grievances, and causes
of action, known or unknown, fixed or contingent, which Employee may have or
claim to have against any of them as a result of Employee’s employment and/or
separation from employment and/or as a result of any other matter arising
through the date of Employee’s signature on this Agreement. Employee agrees not
to file a lawsuit to assert any such released claims. Employee hereby represents
and warrants that Employee has not as of the date of Employee’s signature on
this Agreement filed any action, complaint, charge, grievance, arbitration or
similar proceeding against the Company or any other Released Party. This waiver,
release and discharge includes, but is not limited to:


a)
claims arising under federal, state, or local laws regarding employment or
prohibiting employment discrimination such as, without limitation, Title VII of
the Civil Rights Act of 1964, the Equal Pay Act, the Age Discrimination in
Employment Act, the Older Workers' Benefit Protection Act, the Occupational
Health and Safety Act, the National Labor Relations Act, Section 1981 of the
Civil Rights Act of 1866, the Americans with Disabilities Act, the
Rehabilitation Act, the Fair Labor Standards Act, the Family and Medical Leave
Act (FMLA), the Genetic Information Nondiscrimination Act, the Americans with
Disabilities Act Amendments Act, the Sarbanes Oxley Act of 2002, the
Comprehensive Omnibus Budget Reconciliation Act of 1985 (COBRA), the Health
Insurance and Portability Accountability Act of 1996 (HIPAA), the Worker
Adjustment and Retraining Notification (WARN) Act, the Texas Labor Code, and the
Texas Commission on Human Rights Act;



b)
claims for breach of oral or written express or implied contract, promissory
estoppel, or quantum meruit, including any employment-related offer or agreement
and including any claims for breach of the implied duty of good faith and fair
dealing;



c)
claims for personal injury, harm, or other damages (whether intentional or
unintentional and whether occurring on the job or not, including, without
limitation, negligence, defamation, misrepresentation, fraud, intentional
infliction of emotional distress, assault, battery, invasion of privacy, and
other such claims);



d)
claims arising from the termination of employment, including, without
limitation, public policy, discrimination, or retaliation claims under statute
or common law;



e)
claims for wages, commissions, bonuses, equity or other incentive programs, or
any other form of compensation other than any pending workers' compensation
benefits claim; or







--------------------------------------------------------------------------------




f)
claims for benefits including, without limitation, those arising under the
Employee Retirement Income Security Act of 1974.



NOTHING IN THIS AGREEMENT SHALL CONSTITUTE OR BE CONSTRUED AS A WAIVER, RELEASE
OR DISCHARGE OF, OR AS AN ATTEMPT TO WAIVE, RELEASE OR DISCHARGE, (I) ANY RIGHT
OR CLAIM FOR RIGHTS UNDER THIS AGREEMENT, (II) ANY RIGHT OR CLAIM WHICH IS NOT
WAIVABLE AS A MATTER OF LAW, (III) ANY CLAIM ARISING AFTER THE DATE OF
EMPLOYEE’S SIGNATURE ON THIS AGREEMENT, (IV) ANY CLAIM FOR INDEMNITY EMPLOYEE
MAY BE OTHERWISE ENTITLED TO MAKE AS A FORMER OFFICER OF THE COMPANY; OR (V) ANY
RIGHTS EMPLOYEE HAS UNDER THE EQUITY AGREEMENT BETWEEN EMPLOYEE AND CRESTWOOD
HOLDINGS PARTNERS LLC DATED SEPTEMBER 2, 2010.


8.ADEA Waiver and Acknowledgments. Employee expressly acknowledges and agrees
that, by entering into this Agreement, Employee is waiving any and all rights or
claims, if any, that Employee may have arising under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), and the Older Workers Benefit
Protection Act (“OWBPA”), which have arisen on or before the date of execution
of this Agreement. Employee further expressly acknowledges and agrees that:


a)
The release is part of an agreement between the Parties that is written in a
manner calculated to be understood by Employee and that Employee in fact
understands the terms, conditions, and effect of this Agreement;



b)
This Agreement refers to rights or claims arising under the ADEA and OWBPA;



c)
Employee does not waive rights or claims under the ADEA or OWBPA that may arise
after the date this Agreement is executed;



d)
In return for this Agreement, Employee will receive consideration beyond that
which Employee was already entitled to receive before entering into this
Agreement;



e)
Employee is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;



f)
Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA or OWBPA, nor does it impose any condition precedent or penalty for doing
so, unless specifically authorized by federal law;



g)
Employee is hereby informed that Employee has twenty-one (21) days within which
to consider the Agreement, but Employee need not take the entire twenty-one (21)
day period if Employee does not desire to do so; and







--------------------------------------------------------------------------------




h)
Employee is hereby informed that Employee has seven (7) days following the date
of the execution of the Agreement in which to revoke the Agreement in writing by
providing a copy of such writing to Joel Lambert, 700 Louisiana, Suite 2550,
Houston, Texas, 77002 via hand delivery, certified mail or courier service.
Employee acknowledges and agrees that this Agreement, however, will not be
effective or enforceable until this seven (7) day period has expired, and, if
timely revoked by Employee, Employee shall not be entitled to receive the
Severance Payment or the COBRA Benefit.



9.Protected Disclosures. Employee acknowledges and agrees that this Agreement
does not (a) prevent Employee from providing information to or filing a report,
charge or complaint, including a challenge to the validity of this Agreement,
with the Equal Employment Opportunity Commission (“EEOC”), Department of Labor
(“DOL”), National Labor Relations Board (“NLRB”), Securities and Exchange
Commission (“SEC”) or any other governmental agency, or from participating in
any investigation or proceeding conducted by any such governmental agency, or
(b) impose any condition precedent (such as prior notice to the Company), any
penalty, or any other restriction or limitation adversely affecting Employee’s
rights regarding any governmental agency disclosure, report, claim or
investigation; provided, however, that Employee shall not be entitled to recover
any individual monetary relief or other individual remedies in any action
brought by any such governmental agency or otherwise against the Company on
Employee’s behalf. The foregoing notwithstanding, this Agreement does not limit
Employee’s right to receive an award for information provided under any SEC
program.


10.Confidential Agreement. Subject to Section 9 of this Agreement, Employee
agrees to keep the existence and content of this Agreement confidential and
further agrees that Employee will not disclose information concerning this
Agreement to anyone outside of Employee’s immediate family, tax advisor or
attorney, except as may be required by law. This Section 10 does not apply to
Employee’s utilization of internal Company reporting procedures, or Employee’s
communication with federal, state or local governmental agencies as may be
legally required or otherwise protected by law.


11.Independent Legal Advice. Employee acknowledges that Employee has been
advised to obtain independent legal counsel of Employee's choice with respect to
the advisability of signing this Agreement and providing the releases, waivers,
acknowledgements, representations, and undertakings specified herein, and with
respect to Employee's rights and obligations under the terms of this Agreement.


12.Company Property. Employee represents to the Company that Employee shall on
or prior to the Separation Date return all property of the Company or any of its
affiliates in Employee's possession, including any keys, access cards,
computers, cell phones, or other equipment and any Company records, files, data,
and documents (whether on a work or personal computer, in electronic format or
otherwise, and whether confidential in nature or not). Employee shall
immediately report to Company any passwords for Employee’s computer or other
access codes for anything associated with Employee’s employment with the
Company. Employee shall be permitted to transfer his existing cell phone number
to another cell phone.




--------------------------------------------------------------------------------






13.Post-Termination Assistance. Employee acknowledges and agrees that he remains
bound to provide post-termination assistance to the Company in accordance with
the terms and conditions of Section 3.6 of the Employment Agreement, which shall
remain in full force and effect.


14.No Admission of Liability. This Agreement is not and shall not be deemed or
construed to be an admission by Employee, the Company or any of the Released
Parties of any wrongdoing of any kind or of any breach of any contract, law,
obligation, policy, or procedure of any kind or nature.


15.Severability. In the event that any provision of this Agreement should be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect; provided, however, that if the releases found
in Sections 7 and 8 are determined to be invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in any action between Employee
and the Company, then the Company’s promise to provide the Severance Payment and
COBRA Benefit shall fail for lack of consideration and immediately be null and
void, and the Company shall be entitled to terminate any additional payments
thereof then owing to Employee and any portion thereof already paid hereunder
shall be returned or reimbursed by Employee to the Company.


16.Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Texas without regard to Conflict of Laws. Unless any
injunctive relief sought requires filing elsewhere, the Parties agree that any
dispute concerning this Agreement shall be brought only in a court of competent
jurisdiction in Harris County, Texas.


17.Assignment. Employee acknowledges and agrees that this Agreement may be
assigned or transferred to any successor of the Company and any such successor
of the Company shall be deemed substituted for all purposes as the “Company”
under the terms of this Agreement. As used in this Agreement, the term
“successor” shall mean any person, firm, corporation, or business entity, which
at any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets of the Company or its parent. Employee may not
assign or delegate Employee’s duties or obligations under this Agreement.


18.Entirety and Integration. Upon the execution hereof by the Parties, this
Agreement together with the Award Agreements and any other documents expressly
referenced herein, shall constitute a single, integrated contract expressing the
entire agreement of the Parties relative to the subject matter hereof and
supersede all prior negotiations, understandings and/or agreements, if any, of
the Parties; provided, however, that this Agreement supplements and does not
supersede any rights or obligations under the Employment Agreement that by their
terms continue beyond the termination of the Employment Agreement and Employee’s
employment thereunder. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any Party hereto, except as
specifically set forth in this Agreement, the Award Agreements, or the other
documents referenced herein.






--------------------------------------------------------------------------------




19.Binding Effect; Amendments. This Agreement will be binding upon, and inure to
the benefit of the Company and Employee and their respective successors and
assigns, heirs and personal representatives and estates, as the case may be.
This Agreement may not be modified or amended except by an instrument in writing
signed by Employee and a duly authorized representative of the Company.


20.Effectiveness. This Agreement will not become effective and binding until the
eighth day after Employee signs this Agreement if, and only if, Employee does
not timely revoke this Agreement during the seven-day revocation period. No
payments under this Agreement will be owing and due until this Agreement becomes
binding and effective as provided for in this Section 20.


21.Authorization. Each person signing this Agreement as a Party or on behalf of
a Party represents that he is duly authorized to sign this Agreement on such
Party's behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.


22.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


23.Community Commitment. Until the earlier of such time as a Severance Waiver
Notice has been delivered pursuant to Section 4.1 of the Employment Agreement,
if at all, and December 31, 2018, Company will use reasonable efforts to
continue to fund and support the local community activities and charities that
are currently funded and supported by the Kansas City office of the Company at
no less than the same level as they were funded and supported over the 12 months
prior to the date of this Agreement.






AGREED AND ACCEPTED on this 8th day of June, 2017.


COMPANY: CRESTWOOD OPERATIONS LLC


By: /s/ Robert G. Phillips    
Name: Robert G. Phillips
Title: Chief Executive Officer




AGREED AND ACCEPTED on this 8th day of June, 2017.


EMPLOYEE




/s/ William C. Gautreaux_____________________
WILLIAM C. GAUTREAUX


